Citation Nr: 0206309	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  00-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis of the left lower extremity for the period 
of April 21, 1993 to January 11, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
thrombophlebitis of the left lower extremity from January 12, 
1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1978 to March 
1980.

Initially, the Board of Veterans' Appeals (Board) notes that 
since the veteran expressed disagreement with the initial 
ratings for the subject disability assigned by the rating 
decision of September 1999, the Board must consider 
entitlement to an increased rating for any period subsequent 
to the effective date of the grant of service connection 
(April 21, 1993).  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board further notes that the rating criteria for this 
disability were changed effective January 12, 1998, and that 
the Board is therefore precluded from applying the "new" 
rating criteria prior to the effective date of that criteria.  
See VAOPGCPREC 3-2000.  After the effective date of the 
change in rating criteria, manifestations must be considered 
under both the "old" and "new" rating criteria, and the 
rating assigned should be in accordance with whichever 
criteria are more favorable.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  As will be shown more fully below, since 
the Board has determined the "old" rating criteria to be 
more favorable than the "new," the Board will apply the 
"old" criteria to the veteran's disability both before and 
after the effective date of January 12, 1998.


FINDINGS OF FACT

1.  For the period of April 21, 1993 to January 11, 1998, 
thrombophlebitis of the left lower extremity was manifested 
by symptoms in an unexceptional disability picture that more 
nearly approximated persistent swelling of the leg not 
markedly increased on standing or walking.  

2.  Since January 12, 1998, thrombophlebitis of the left 
lower extremity has been manifested by symptoms in an 
unexceptional disability picture that more nearly 
approximates persistent swelling readily relieved by 
recumbency with moderate discoloration, but not persistent 
swelling only very slightly relieved by recumbency, with 
pigmentation cyanosis, eczema or ulceration, persistent edema 
and stasis pigmentation or eczema, persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, or massive board-like swelling, with 
severe and constant pain at rest.

3.  Since January 12, 1998, a higher rating of 30 percent is 
only warranted under the "old" criteria for this 
disability; the "old" criteria are more favorable than the 
"new."


CONCLUSIONS OF LAW

1.  For the period of April 21, 1993 to January 11, 1998, the 
schedular criteria for a rating in excess of 10 percent for 
thrombophlebitis of the left lower extremity, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.104, Diagnostic Code 7121 (effective immediately 
prior to January 12, 1998).

2.  Since January 12, 1998, the schedular criteria for a 30 
percent, but not higher, rating for thrombophlebitis of the 
left lower extremity, have been met under the "old" 
criteria for this disability; the "old" criteria are more 
favorable than the "new."  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7121 (effective 
before and after January 12, 1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines set forth in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the Board observes that the veteran was afforded 
comprehensive Department of Veterans Affairs (VA) examination 
in December 1999, and there is no indication in the record 
that there are any outstanding relevant treatment records 
from any source that are not currently of record.  The Board 
further notes that while both the veteran and his 
representative have contended that the veteran's disability 
has worsened over the years, neither has specifically 
contended that his condition has worsened since his last VA 
medical examination.  Consequently, the Board does not find 
that additional medical examination is necessary prior to its 
consideration of the claim.  In addition, the Board finds 
that the veteran was clearly placed on notice of the evidence 
and criteria necessary to warrant entitlement to a higher 
rating for his disability.

While the Board notes that the Secretary has promulgated 
regulations to further implement the guidelines set forth in 
the VCAA (66 Fed. Reg. 45,650 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)), the 
Board's review of those regulations does not reveal any 
additional notice and/or development requirements that have 
not already been accomplished or that an additional opinion 
is necessary to evaluate the claim for entitlement to an 
increased rating.  Moreover, in supplementary information 
provided with the new regulations, it was noted that these 
provisions merely implemented the VCAA, and did not provide 
any rights other than those provided by the VCAA.  Thus, 
based on all of the foregoing, the Board finds that this 
claim has been sufficiently developed pursuant to the VCAA 
and the regulations promulgated thereto.

Finally, with respect to the regulations that govern the 
Board's duty to obtain evidence, the Board observes that 
these regulations are to govern circumstances wherein the 
Board requires clarification of the evidence, correction of a 
procedural defect, or some other action essential for a 
proper appellate decision.  Therefore, since the Board finds 
that there is no need for further clarification, correction 
or other essential action with respect to this claim, further 
delay in the Board's consideration of this claim is 
unnecessary, and remand for consideration of these 
regulations prior to the Board's review of this matter is 
also not warranted.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  
38 C.F.R. § 4.1.

Prior to January 12, 1998, 38 C.F.R. § 4.104, Diagnostic Code 
7121 provided for a 10 percent rating for unilateral 
phlebitis or thrombophlebitis with persistent moderate 
swelling of the leg not markedly increased on standing or 
walking or persistent swelling of the arm or forearm not 
increased in the dependent position.  A 30 percent evaluation 
was assigned for unilateral phlebitis or thrombophlebitis 
with persistent swelling of leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and cyanosis 
or persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation or 
cyanosis.  A 60 percent rating was assigned for unilateral 
phlebitis or thrombophlebitis with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for unilateral phlebitis or 
thrombophlebitis with massive board-like swelling, with 
severe and constant pain at rest.

Under the "new" version of Diagnostic Code 7121, effective 
January 12, 1998, unilateral post-phlebitis syndrome of any 
etiology manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrants a 10 percent rating.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.

A note following Diagnostic Code 7121 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

A review of the history of this disability shows that service 
connection was granted with a 10 percent evaluation from 
April 21, 1993 to January 11, 1998, and a 20 percent 
evaluation from January 12, 1998, by a rating decision in 
September 1999, based on service, private and VA medical 
records and VA medical examination.  The service medical 
records were found to be negative for the veteran's 
coagulopathy blood disorder, but VA hospital summaries from 
April and May 1980 were noted to reflect diagnoses of chronic 
deep vein thrombosis and VA examination in 1986 and 1987 
revealed enlarged left leg, left calf tenderness and 
swelling, and a diagnoses of deep vein thrombosis of the left 
leg.  

An August 1994 VA Duplex scan of the left leg was interpreted 
to reveal chronic residuals of old deep vein thrombosis 
without evidence of acute deep vein thrombosis.

A VA hospital summary from November 1994 reflects that the 
veteran was admitted with chief complaints that included pain 
and swelling in the left leg for the previous two days.  It 
was noted that the veteran had a past history of recurrent 
deep vein thrombosis (DVT), and specifically in 1980, 1984, 
1986, and 1987.  Physical examination of the left lower 
extremity revealed swelling and pain, but no redness.  The 
swelling was more prominent in the mid-calf area, with the 
calf noted to be about three centimeters more in diameter 
than the right.  In view of his recurrent DVT's, the veteran 
was started on Heparin and a Duplex scan was interpreted to 
reveal a residual thrombosis in the common femoral vein and 
the superficial femoral vein, but no acute DVT.  Vascular 
surgical consultation recommended both Heparin and Coumadin 
for a period of ten days, and following this period, 
compression stockings were discontinued.  During this 
admission, the swelling of the veteran's legs decreased, and 
the veteran was discharged.  The veteran was advised to wear 
compression stockings at all times and was placed on 5 
milligrams of Coumadin per day.  At discharge, there were no 
complaints, no pain, and swelling was noted to be down.

A March 1995 VA Duplex scan of the lower extremities was 
interpreted to reveal chronic residuals of old deep vein 
thrombosis on the left with reflux in the left popliteal 
vein, but without evidence of acute deep vein thrombosis.

An October 1996 VA Duplex scan was interpreted to reveal 
reflux but no evidence of acute deep vein thrombosis 
bilaterally.

A VA hospital summary from November 1996 reflects that the 
veteran was admitted at this time with chief complaints 
unrelated to the subject disability.  His past history of DVT 
was again noted, as was his last admission in November 1994.  
It was indicated that the veteran took Coumadin for six 
months following that admission.  At that time, lupus anti-
coagulant was indicated to be positive.  The October 1996 
venous Duplex scan was noted to reflect no evidence of DVT 
bilaterally.  Protein C and protein S plus lupus anti-
coagulant performed in October 1996 were also noted to be 
negative.  The veteran was again placed on Coumadin and at 
the time of discharge, the veteran had no complaints.  The 
diagnosis included recurrent deep venous thrombosis.

A private hospital summary from S. S. Medical Center from 
early January 1998 reflects that the veteran was admitted at 
this time with three prior episodes of deep thrombosis going 
back to age 20, and a more current three to four day history 
of progressive swelling and pain in the left lower extremity.  
Past medical history included previous DVT, first in 1980 and 
the last, in 1993.  Physical examination of the extremities 
revealed mild generalized tenderness in the left thigh area, 
no calf tenderness, and negative Homans sign.  It was 
determined that given the veteran's chemical history and 
physical examination, the veteran's symptoms were most 
consistent with a deep venous thrombosis which had been shown 
by Doppler studies to be in the left common femoral vein.  
The clot resulted in decreased flow in the superficial 
femoral and the popliteal veins.  The decision was to treat 
the veteran with Heparin and later overlap with Coumadin 
anti-coagulant therapy.  The veteran was also started on 
subcutaneous therapy.  It was found that the pain and 
swelling in the left lower extremity seemed to have 
significantly decreased after this admission and the veteran 
was started on anti-coagulant therapy.

A VA discharge summary for the period of January 17, 1998 to 
January 25, 1998 indicates that the veteran had a previous 
history of recurrent DVT in 1985, 1993, and 1995, and had 
been taking Heparin and Coumadin for the previous six months.  
It was also noted that he had most recently been admitted to 
S. S. Medical Center earlier in the month for left common 
deep vein thrombosis.  He was now admitted with a history of 
acute DVT of the left upper thigh, which he had had since the 
previous admission.  The pain had recently increased in 
severity with walking, with no relieving factors and no 
radiation.  There was progressive swelling of the left thigh 
since ten days earlier, which had not resolved with 
medication and hardening of the lateral left upper thigh.  
There was no history of redness and only slight temperature 
on that particular part.  Past medical history was indicated 
to include DVT in 1980, 1995, and apparently certain 
treatment for this condition in a VA hospital on January 7, 
1992.

Physical examination of the extremities during this admission 
revealed swelling of the veteran's left upper thigh, with 
tenderness and rise in temperature.  There was also hardening 
of the left lateral part of the thigh.  The diagnosis was 
indicated to include acute DVT with left common femoral vein 
thrombosis, etiology unclear, and the plan was to start the 
veteran on Heparin.  Later, the veteran was started on 
Coumadin and the Heparin was continued.  The veteran was 
discharged on Coumadin.  A Duplex study was noted to reveal 
an acute common femoral deep vein thrombosis which was 
extending to the popliteal vein.

A February 1998 VA Duplex scan of the lower extremities was 
compared with a study from January 1998 and interpreted to 
reveal chronic deep vein thrombosis of the left lower 
extremity involving the left common femoral vein, and 
superficial femoral and popliteal vein.  The impression was 
no significant change as compared to January 1998, with 
chronic deep vein thrombosis of the left common femoral, 
superficial femoral, and popliteal vein.

VA arteries and vein examination in May 1998 revealed that 
the veteran first developed DVT of the left leg in 1980, and 
was later treated for relevant complaints in 1987.  Another 
episode occurred in 1993, and the veteran was later admitted 
to a private facility in early 1998, with pain and swelling 
of the left ankle.  At this time, Doppler imaging revealed 
fresh clots in the left common femoral vein, and it was noted 
that the veteran had discontinued Coumadin six months prior 
to this admission.  There was another evaluation in February 
1998.  Currently, the veteran complained of a dull, aching 
discomfort in the left thigh and calf, which was exacerbated 
by walking.  It was noted that the veteran could walk 
approximately 1.5 blocks before stopping because of a 
sensation of aching and heaviness in the left leg ("feels 
like a heavy sandbag").  He also complained of tingling in 
the calf region and stiffness of the left ankle.  He further 
reported that when he elevated the leg at night, after an 
initial feeling of tingling, his aching significantly 
improved.

Physical examination at this time revealed no evidence of 
rashes, petechia, purpuric eruptions or ecchymosis.  The left 
leg was larger than the right, with right mid-thigh 
circumference at 56 centimeters (cm) compared with 59 on the 
left.  The mid-calf circumference was 38 cm on the right and 
44 cm on the left.  The left calf also was noted to feel more 
tense and turgid, but there were no palpable cords.  There 
was pitting edema of the left ankle extending to the shin of 
the tibia, and muscle weakness was noted in the left 
quadriceps, hamstrings and calf muscles compared with the 
right.  The impression was recurrent phlebothrombosis 
involving the left common femoral and popliteal venous 
system, extending to the perineal and anterior tibial veins, 
and chronic Coumadin therapy.  The examiner commented that 
episodes occurred in 1980, 1987, 1993 and 1998, and that the 
veteran was currently suffering from chronic venous 
insufficiency and chronic post-phlebitis state, with 
heaviness and tingling of the leg and decreased motor power, 
and, therefore, decreased functional status secondary to the 
left leg.  The examiner also noted that the veteran could 
walk as much as 1.5 blocks before he needed to stop because 
of a heavy and achy left leg.

At the veteran's personal hearing in May 1999, the veteran 
testified that before he left service, he experienced an 
episode of paralyzing pain from the waist down (transcript 
(T.) at p. 2).  The veteran further contended that thrombosis 
he experienced approximately a week after service separation 
was related to an in-service experience in January 1980 (T. 
at pp. 5-6).  The veteran was in the process of obtaining an 
opinion relating current thrombosis to service (T. at p. 7).  
At this time, the leg was continually swollen, and with 
walking, the veteran stated that it "was like carrying a 
ball and chain with me" (T. at p. 8).  It was his belief 
that this condition was the same one that he had back in 
March 1980 (T. at p. 8).  His blood clots had been resolved 
with Coumadin (T. at p. 9).  

In a private medical statement, dated in June 1999, J. W., 
P.A.C., and S. M., M.D., concluded that it was highly 
probable that with the veteran's known coagulopathy blood 
disorder, he had sub-clinical symptoms of a Thrombosis 
condition.  In addition, they noted that he would be at high 
risk for future events of deep vein thrombosis.

In a VA medical statement, dated in August 1999, Dr. S. 
indicated that the evidence did not clearly indicate that the 
thrombophlebitis of the left leg was related to an automobile 
accident.

VA progress notes from August and September 1999 reflect that 
in August 1999, the veteran was seen for a history of 
recurrent DVT.  It was further noted that the veteran was a 
known case of protein S deficiency and lupus coagulant, and 
that he had had DVT six times thus far.  The last episode of 
leg pain was in July 1999, and Doppler revealed only an old 
DVT.  It was also noted that the veteran had a history of 
noncompliance with Coumadin.  Examination revealed no pedal 
edema.  The assessment included recurrent DVT secondary to 
protein S deficiency.  In early September 1999, the veteran 
reported that he was taking his Coumadin faithfully, and the 
impression included history of DVT's.

In a VA medical statement, dated in September 1999, Dr. S. 
further indicated that it was as likely as not that the 
symptoms noted in the veteran's military medical records that 
began January 22, 1980, were the earliest manifestations of 
the veteran's coagulopathy disorder.

VA general medical examination in December 1999 revealed the 
veteran's history of recurrent deep pain thrombosis in his 
left lower extremity since March 1980, with prior admissions 
in March 1980, October 1986, and July 19[8]7.  July 19[8]7 
venogram reportedly indicated marked distortion of the venous 
anatomy of the left thigh and calf.  Additionally, there was 
incomplete feeling of calf vessels, with abrupt cut off of 
several calf vessels at the mid-calf level.  Thrombosis was 
noted at the level of the peroneal and in the region of the 
popliteal anterior tibial.  Findings were indicative of 
super-imposed acute phlebothrombosis of acute 
phlebothrombosis.  He was again admitted to a VA hospital in 
November 1994 with pain and swelling of the left leg.  He was 
later admitted to a private facility in January 1998, and 
later, to a VA facility that same month.  The last episode of 
leg pain was in July 1999, at which time venous Doppler 
showed old DVT but no new DVT.  Currently, he had chronic 
swelling of his left lower extremity, and pain in prolonged 
standing, walking and sitting.

Physical examination of the extremities at this time revealed 
that the left lower extremity was larger than the right.  
There was no pitting edema or redness.  The circumference of 
the right proximal thigh was 59 cm compared with 63 on the 
left, the right mid-thigh was 56 cm compared with 59 on the 
left, the distal end of the right thigh was 44 cm compared 
with 48 on the left, the proximal end of the right leg was 36 
cm compared with 39 on the left, and the right mid-calf was 
39 cm compared with 45 on the left.  The circumference above 
the right ankle was 24 cm compared with 25.5 on the left.  
Neurological examination revealed no motor or sensory 
deficit.  The diagnosis was recurrent deep vein thrombosis on 
the left lower extremity with residual chronic swelling of 
the left lower extremity, but no acute deep vein thrombosis 
at the present time.

VA spine examination in December 1999 revealed that reflexes 
in the lower extremities was positive and equal.  The 
veteran's right thigh was 19 inches and his left, 21 inches.  
His right calf was 16 inches and the left, 18 inches.  There 
was moderately severe pitting edema from the knee, distally, 
on the left lower extremity.  There were obvious venous 
problems of a chronic nature involving the left lower 
extremity, but no neurological abnormalities were noted.  The 
diagnosis included chronic venous problem involving the left 
lower extremity.

At the veteran's personal hearing in September 2000, the 
veteran testified that he would regularly check in at the VA 
medical center for a blood sample every two weeks, and would 
sometimes be referred to other departments as needed (T. at 
p. 2).  The veteran continued to be on Coumadin (T. at pp. 2-
3).  He had been on this medication for the previous 15 years 
(T. at p. 3).  The veteran's left leg symptoms consisted of 
pain and constant numbness, and he noted that even when his 
leg was elevated, he would still experience throbbing and 
tingling (T. at p. 4).  The pain was localized about the 
entire leg from the knee down (T. at p. 4).  He had been told 
to walk until the left leg began to get numb (T. at p. 5).  
The use of a catheter in his leg was discussed, but the 
veteran was not ready to do this (T. at p. 6).  The last time 
the veteran was placed on Heparin was between eight months 
and one year earlier (T. at p. 7).  

VA arterial Duplex upper extremity studies in June 2000 were 
interpreted to reveal that the left common femoral and 
superficial veins did not show good augmentation, and there 
was reflux noted in the left common femoral and popliteal 
vein.  The findings were found to suggest chronic residual of 
venous thrombosis in the left common femoral and superficial 
femoral veins.  There was no evidence of acute DVT 
bilaterally.  Reflux was noted in the left common femoral and 
the left popliteal veins.

At the veteran's hearing before a Member of the Board in 
March 2002, the veteran testified that he was currently 
experiencing more swelling in his left leg, from the thigh 
all the way down his leg (T. at p. 3).  He further indicated 
that it was hard for him to walk, stand or sit for long 
periods, and that lifting objects over 40 pounds would cause 
the leg to become numb and drag (T. at p. 3).  The leg would 
give out a lot (T. at p. 3).  It would also become painful 
when getting out of the car after driving long periods of 
time (T. at p. 3).  He was currently taking Coumadin for his 
disorder (T. at p. 4).  Over the previous 12 months, he 
stated that his condition had gotten worse, noting that 
either his medication or a lack of exercise may have been 
causing some kind of heart problem (T. at p. 4).  When asked 
whether he had any ulcers on his leg, the veteran stated that 
he was told that two enlarged spots on his leg would sooner 
or later become ulcerous (T. at p. 5).  He was not sure 
whether he had eczema but indicated that there was some 
discoloration at the ankle and at the bottom of the foot (T. 
at pp. 5-6).  He further reported that his leg would stay 
swollen, even when elevated at night, as opposed to an 
earlier point when elevation would reduce his swelling by 1 
to 2 cm (T. at p. 6).  At one point, he also wore a knee high 
hose but had been switched to a panty hose type of stocking, 
which made a difference but not with swelling, numbness or 
throbbing (T. at p. 6).  The swelling was worse at the end of 
the day (T. at p. 6).  There had been some discussion of 
surgery but he had been advised against it because of his age 
(T. at p. 7).  Since 1993, the veteran maintained that he had 
had persistent swelling in his left leg which was getting 
worse (T. at p. 7).  


II.  Analysis 

First, considering the veteran's disability during the period 
of April 21, 1993 to January 11, 1998 only under the "old" 
criteria for this disability as required under VAOPGCPREC 3-
2000, the Board notes that the initial medical record for 
this period from August 1994 discloses that while there were 
residuals of old deep vein thrombosis, there was no evidence 
of acute deep vein thrombosis.  Thereafter, although a 
November 1994 VA hospital summary reflects that the veteran 
was admitted with chief complaints that included pain and 
swelling in the left leg, it was indicated that such 
complaints had been reported for the previous two days, and 
that the last episode of DVT had been in 1987.  Moreover, 
physical examination at this time revealed pain and swelling 
with the mid-calf area noted to be three centimeters more 
than the diameter on the right, but no redness.  The swelling 
was more prominent in the mid-calf area, with the calf noted 
to be about three centimeters more in diameter than the 
right.  In view of his recurrent DVT's, the veteran was 
started on Heparin and a Duplex scan was interpreted to 
reveal a residual thrombosis in the common femoral vein and 
the superficial femoral vein, but no acute DVT.  During this 
admission, the swelling of the veteran's legs decreased, and 
the veteran was discharged, advised to wear compression 
stockings at all times, and was placed on 5 milligrams of 
Coumadin per day.  At discharge, there were no complaints, no 
pain, and swelling was noted to be down.

Thereafter, March 1995 and October 1996 VA Duplex scans of 
the lower extremities were interpreted to reveal chronic 
residuals of old deep vein thrombosis on the left with reflux 
in the left popliteal vein, but without evidence of acute 
deep vein thrombosis.  While a November 1996 VA hospital 
summary relates to primarily treatment for unrelated 
disability, the veteran was resumed on Coumadin.  The Board 
also notes that the summary indicates that the veteran's last 
admission for DVT was in November 1994, after which he took 
the medication Coumadin for a period of six months.  Finally, 
the private hospital summary from early January 1998 reflects 
a history of deep thrombosis going back to age 20 (presumably 
the first one in 1980, the second in the mid-1980's, and the 
last in 1994), and a more current three to four day history 
of progressive swelling and pain, and examination revealed 
mild generalized tenderness in the left thigh area, no calf 
tenderness, and negative Homans sign.  At this time, the 
veteran was treated with a combination of medications, and it 
was found that the pain and swelling seemed to have 
significantly decreased after this admission.

In summary, the Board finds that during the period of April 
21, 1993 to January 11, 1998, the evidence of record reflects 
that while there was periodic evidence of swelling in the 
veteran's left leg in November 1994 and January 1998, the 
preponderance of the evidence does not demonstrate the type 
of persistent swelling asserted by the veteran.  On the first 
occasion, it was noted that the swelling had occurred over 
the previous two days and in early January 1998, it was 
reported to have occurred over three to four days and to be 
progressive in nature, thus clearly implying certainly less 
or no swelling prior to these episodes.  Such a conclusion is 
further supported by the fact that swelling was noted to have 
been reduced following each admission and the veteran 
reportedly discontinued the use of Coumadin six months after 
his admission in November 1994.  The Board further notes that 
at no time do the medical records for this period disclose 
skin discoloration, pigmentation, cyanosis, and/or eczema.  

Therefore, based on the "old" criteria for this disorder, 
the Board finds that the veteran's symptoms during this 
period more closely approximate a 10 percent rating for 
persistent moderate swelling of the leg not markedly 
increased on standing or walking, and not a 30 percent rating 
which requires persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency, and moderate discoloration, 
pigmentation or cyanosis.  Clearly, the veteran's disability 
was not manifested by persistent swelling with only slight 
subsidence on elevation and with pigmentation cyanosis, 
eczema or ulceration for a 60 percent rating, or the type of 
board-like swelling with severe and constant pain required 
for a 100 percent evaluation.  

As for the period on and after January 12, 1998, as was noted 
previously, the Board is required to consider the "old" and 
"new" criteria for this disability and apply the criteria 
that is more favorable to the veteran.  

In this regard, a discharge summary from the VA 
hospitalization in January 1998 notes that following the 
veteran's admission to S. S. Medical Center, he was now 
admitted for pain which had increased in severity since that 
admission with walking and without relieving factors, and 
that there had been progressive swelling and hardening of the 
lateral left thigh.  Once again, there was no history of 
redness and only slight temperature increase, but physical 
examination of the extremities during this admission revealed 
swelling of the veteran's left upper thigh, tenderness, rise 
in temperature, and also hardening of the left lateral part 
of the thigh.  

VA arteries and vein examination in May 1998 revealed that 
the veteran complained of a dull, aching discomfort in the 
left thigh and calf, which was exacerbated by walking.  It 
was also noted that the veteran could walk approximately 1.5 
blocks before stopping because of a sensation of aching and 
heaviness in the left leg ("feels like a heavy sandbag").  
He further reported that when he elevated the leg at night, 
after an initial feeling of tingling, his aching 
significantly improved.  Once again, while physical 
examination revealed no evidence of rashes, petechia, 
purpuric eruptions or ecchymosis, the left leg was larger 
than the right, and the left calf was noted to feel more 
tense and turgid, with pitting edema of the left ankle 
extending to the shin of the tibia, and muscle weakness noted 
in the left quadriceps, hamstrings and calf muscles compared 
with the right.  Thereafter, the record reflects that the 
veteran was treated for his left leg disability in the summer 
of 1999, and VA medical examination in December 1999 
continued to demonstrate that the veteran had chronic 
swelling of his left lower extremity, and pain in prolonged 
standing, walking and sitting, with physical examination 
again indicating that the left lower extremity was larger 
than the right, but no pitting edema or redness.  The 
December 1999 VA spine examination did reflect moderately 
severe pitting edema and echoed that there were obviously 
venous problems of a chronic nature involving the left lower 
extremity.

Therefore, on and after January 12, 1998, while there 
continued to be little or no evidence of skin discoloration 
or eczema, the Board finds that beginning with the veteran's 
VA hospitalization in January 1998, the veteran's swelling of 
the left leg began to be both persistent or chronic in 
nature, and to have a definite and documented impact on his 
ability to walk, stand or sit for extended periods of time.  
In addition, the persistence of the swelling and impact on 
the veteran to function is further documented by additional 
VA examination in May 1998 and December 1999.  Therefore, 
giving the benefit of the doubt with respect to at least some 
moderate skin discoloration, the Board finds that the 
veteran's disability does meet the "old" criteria for a 30 
percent evaluation after January 12, 1998, namely symptoms 
indicative of persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency, and moderate discoloration, 
pigmentation or cyanosis.  38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7121 (effective immediately prior to January 
12, 1998).  Once again, however, the Board does not find that 
the veteran's symptoms from January 12, 1998 are consistent 
with the "old" criteria requirements of persistent swelling 
with only slight subsidence on elevation and with 
pigmentation cyanosis, eczema or ulceration for a 60 percent 
rating, or the type of board-like swelling with severe and 
constant pain required for a 100 percent evaluation.

As for the "new" criteria, the Board recognizes that the 
revised criteria have now done away with the 30 percent 
rating, and the next highest rating of 40 percent now 
requires persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  However, while the 
evidence on and since January 12, 1998 may arguably support a 
finding of persistent edema, the evidence does not support a 
finding of persistent stasis pigmentation or eczema, and 
consequently, a higher rating under the "new" criteria is 
not warranted.  Similarly, without persistent stasis 
pigmentation or eczema, persistent ulceration, or massive, 
board-like swelling, a 60 or 100 percent rating under the 
"new" criteria is also not available.

In summary, the Board finds that for the period on and after 
January 12, 1998, the veteran is entitled to a higher rating 
only under the "old" rating criteria for his disability, 
and that the rating should not be in excess of 30 percent.  
Accordingly, in this case, the "old" applicable rating 
criteria are more favorable than the "new."

Finally, the Board has additionally considered a higher 
rating for thrombophlebitis of the left lower extremity under 
38 C.F.R. § 3.321 for both the period before and after 
January 12, 1998, and finds that the veteran's left lower 
extremity disability has not been manifested by symptoms that 
are so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.  


ORDER

An evaluation in excess of 10 percent for the veteran's 
thrombophlebitis of the left lower extremity for the period 
of April 21, 1993 to January 11, 1998, is denied.

A 30 percent evaluation is granted for the veteran's 
thrombophlebitis of the left lower extremity from January 12, 
1998, subject to the applicable provisions appropriate to the 
disbursement of monetary funds.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

